DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6, 8-13, and 15-22 are currently pending in this application.
	Claims 1, 3-6, 8, 11-13, 15, and 18-20 are amended as filed on 01/26/2022.
	Claims 7 and 14 are canceled as filed on 01/26/2022.
Claims 21-22 are new as filed on 01/26/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-10, 12-13, 15-17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Vannatter et al. (Patent No. US 8,161,330 B1), hereinafter Vannatter, in view of Nayyar et al. (Pre-Grant Publication No. US 2015/0195157 A1), hereinafter Nayyar, and in further view of Chud (Patent No. US 10,725,763 B1).

2.	With respect to claims 1, 8, and 15, Vannatter taught a method for transaction communication link exception handling (column 9, lines 60-63, where the fault can occur in a communication link in accordance with column 14, lines 11-14), comprising: detecting an exception in transaction execution data (column 8, lines 23-25, where the fault is the exception); obtaining a plurality of change records prior to an occurrence of the exception (column 5, lines 1-3, where the monitoring monitors the links between the devices in accordance with column 11, lines 57-61, and where the monitored parameters can be seen in column 11, lines 34-41 and the change records are column 4, lines 6-9, where the log files are obtained and are a prediction of a change action), and the plurality of change records include records of one or more change actions applied to the transaction communication link within a first duration prior to the occurrence of the exception (column 4, lines 6-9, where the predicted failure is a change action).
	However, Vannatter did not explicitly state determining a plurality of exception thresholds respectively for a plurality of time periods within a time cycle based on historical transaction volumes executed on a transaction communication link between a first transaction computer node and a second transaction computer node during historical time cycles, wherein an exception threshold corresponding to a time period with a peak transaction volume is higher than exception thresholds corresponding to other time periods with non-peak transaction volumes.	  On the other hand, Nayyar did 
	However, the Vannatter did not explicitly state monitoring execution of transactions every unit time on the transaction communication link to obtain transaction execution data, wherein the transaction execution data comprises a transaction failure rate within the unit time; determining one of the plurality of exception thresholds corresponding to the one time period and the transaction execution data; determining 

3.	As for claims 2, 9, and 16, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Vannatter taught wherein executing, based on a determination result, the response action corresponding to the transaction communication link, further comprises: searching for the response action corresponding to the one or more impact factors (column 5, lines 28-37, where the predicted sequences are the impact factors and the system logging the degraded performance is a response actions, as well as informing of a potential fault); obtaining a record of the response action within a second duration prior to the occurrence of the exception (column 6, lines 26-37, the provided information is a response action); determining, based on the record of the response action, that the response action is not executed within the second duration prior to the occurrence of the exception (column 5, lines 28-37, where this step is given.  Otherwise, the system would continuously send dispatch tickets instead of just one); and executing the response action (column 6, lines 38-39, where the dispatch ticket is a response action).



5.	As for claims 5 and 12, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Vannatter taught wherein the transaction communication link includes a plurality of independent communication branch links (Nayyar: 0031, where the links between the connected devices are the branch links), and the method further comprises determining, the plurality of communication parameters caused the exception within the unit time on one of the independent communication branch links (column 4, lines 6-9, where the communication links can be seen in Nayyar: 0030-0031), and in response to the one or more impact factors including the occurrence of the exception on one of the independent communication branch links, determining the response action from one of: disconnecting a corresponding independent communication branch link, or limiting traffic of the corresponding independent communication branch link (column 10, lines 52-56, where this, at least, teaches the limiting traffic limitation).

6.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Vannatter taught in response to determining that the one or more communication situations and the one or more change actions, determining 

7.	As for claim 19, it is rejected on the same basis as claim 15.  In addition, Vannatter taught wherein the transaction communication link includes a plurality of independent communication branch links (Nayyar: 0031, where the links between the connected devices are the branch links), and the operations further comprise: obtaining a plurality of communication parameters comprising data collected for one or more communication situations within a unit time at each communication collection point on the transaction communication link (Nayyar: 0034, the monitored performance metrics); and the method further comprises determining, the plurality of communication parameters caused the exception within the unit time on one of the independent communication branch links (column 4, lines 6-9, where the communication links can be seen in Nayyar: 0030-0031), and in response to the one or more impact factors including the occurrence of the exception on one of the independent communication branch links, determining the response action from one of: disconnecting a corresponding independent communication branch link, or limiting traffic of the corresponding independent communication branch link (column 10, lines 52-56, where this, at least, teaches the limiting traffic limitation).

8.	As for claims 21 and 22, they are rejected on the same basis as claims 1 and 8 (respectively).  In addition, Nayyar taught obtaining a plurality of communication parameters comprising data collected for one or more communication situations within a unit time at each communication collection point on the transaction communication link (0034, the monitored performance metrics).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vannatter, in view of Nayyar, in view of Chud, and in further view of Chan et al. (Patent No. US 6,885,641 B1), hereinafter Chan.

9.	As for claims 4, 11, and 18, they are rejected on the same basis as claims 1, 8, and 15 (respectively).  In addition, Chud taught wherein the change action comprises an action executed for the transaction communication link, wherein a corresponding response action includes canceling said action if the one or more impact factors include the action  (column 7, lines 57-61, where the system cancels/stops the offending action).  However, Chud did not explicitly state that the action was a pressure test.  On the other hand, Chan did teach performing a pressure test as an action (claim 15).  Both of the systems of Chud and Chan are directed towards monitor performance of network configurations and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Chud, to utilize a pressure test, as taught by Chan, in order to better check the system’s stability.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452